COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name:      Gramercy Advisors LLC, Gramercy Asset Management
                          LLC, Gramercy Local Markets Recovery Fund LLC, and
                          Gramercy Financial Services LLC v. R. K. Lowery, Jr.,
                          L-Falling Creek LLC, Russell A. Chabaud, R-Rac
                          Wimbledon, LLC, John P. Moffitt, J-Jason LLC, Russell
                          A. Chabaud, Trustee of the Russell G. Chabaud 1999
                          Investment Trust, R-Ashley Wimbledon, LLC, Russell
                          A. Chabaud, Trustee of the Audry Chabaud 1999
                          Investment Trust, R-Audrey Wimbledon, LLC, LMC
                          Recovery Fund, LLC, Union Gas Funding I, L.P., Rana
                          Holdings, LLC, Westy I LLC, and MOGI, LLC

Appellate case number: 01-14-00904-CV

Trial court case number: 2008-74262

Trial court:              80th District Court of Harris County

      The court reporter filed the reporter’s record in this accelerated appeal on
November 12, 2014. The district clerk filed the 14-volume clerk’s record on
December 2, 2014, of which 12 volumes were filed under seal. Appellants’ brief
was therefore originally due on December 22, 2014. See TEX. R. APP. P. 38.6(a).
      On January 15, 2015, we granted appellants’ second motion for extension of
time to file their brief, ordered their brief filed no later than February 2, 2015, and
informed appellants that no further extensions would be granted.
       On January 28, 2015, appellants filed a “Third Unopposed Motion to Extend
Time to File Appellants’ Brief Or, Alternatively, To Enter an Order Granting the
Parties Access to the Record” and a first-amended third motion for extension. In
their motions, appellants request a 7-day extension of time, because they have been
unable to obtain a copy of the sealed clerk’s record in this case and have therefore
been unable to “thoroughly and properly brief the issues before the Court.”
        Nevertheless, appellants filed a brief on February 2, 2015. In their brief,
appellants state that they left the record citations “blank because [they] did not
have access to a copy of the record at the time of filing.” Appellants also state that
the trial court signed an order granting them access to the record on January 27,
2015, and that they “will amend this brief with proper citations once [they]
receive[] a copy of the record.”
      Accordingly, we DISMISS appellants’ third motion for extension of time
and their first-amended third motion for extension of time as moot. However,
because appellants’ brief must contain appropriate citations to the record, this is an
accelerated appeal, and appellants have informed the Court that the trial court
signed an order granting them access to the record on January 27, 2015, we
ORDER appellants to file an amended brief within 10 days of the date of this
order. See TEX. R. APP. P. 38.1(g) (requiring statement of facts to be supported by
record references); id. 38.1(i) (requiring argument to contain appropriate citations
to record); id. 38.7 (authorizing amendment of brief whenever justice requires).
We further ORDER that appellants shall amend their brief solely by adding
appropriate citations to the record. See id. 38.7 (authorizing amendment of brief
on whatever reasonable terms court may prescribe).
      Appellees’ brief(s), if any, will be due within 20 days after the date
appellants’ amended brief is filed. See id. 38.6(b).
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: February 5, 2015